NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

MICHAEL BALDWIN,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-1452
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for
Pinellas County; Joseph A. Bulone,
Judge.

Howard L. Dimmig, II, Public Defender, and
Matthew J. Salvia, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             Affirmed.



VILLANTI, LaROSE, and MORRIS, JJ., Concur.